              Case 1:19-cv-07888-PAE Document 1 Filed 08/22/19 Page 1 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------- x
 Accenture LLP                                                         :
                                                                       :
                                              Petitioner,              :   Case No. 1:19-cv-7888
                                                                       :
                                 v.                                    :
                                                                       :
                                                                       :
 Nadine El-Etr Moore,                                                  :
                                                                       :
                                              Respondent.              :
                                                                       :
                                                                       :
                                                                       :
-------------------------------------------------------------------- x

       PETITION FOR PRELIMINARY INJUNCTION IN AID OF ARBITRATION

         Petitioner Accenture LLP (“Accenture,” the “Company” or “Petitioner”), by its

undersigned attorneys, Winston & Strawn LLP, petitions this Court for an Order pursuant to Rule

65 of the Federal Rules of Civil Procedure that issues a preliminary injunction in aid of arbitration1

as follows:

                                        NATURE OF THE ACTION

         1.       Accenture brings this action for injunctive relief pending arbitration against Nadine

El-Etr Moore (“Moore” or “Respondent”), who, until August 2, 2019 was a highly-paid senior

executive and Leader of Accenture’s Finance & Risk practice for the Midwest. After spending




1
  Accenture and Moore are party to an arbitration agreement contained within the December 1,
2017 U.S. Standard Managing Director Employment Agreement (LLP) that Moore executed in
connection with her promotion to Managing Director at Accenture (the “Employment
Agreement”). See Ex. 1, ¶ 13 (Employment Ag.). The arbitration agreement expressly authorizes
Accenture to seek the preliminary injunctive relief requested herein in aid of arbitration. Accenture
is in the process of initiating arbitration pursuant to the Parties arbitration agreement. See Ex. 1, ¶
13(e).
            Case 1:19-cv-07888-PAE Document 1 Filed 08/22/19 Page 2 of 23



almost four (4) years learning Accenture’s unique and highly-confidential client strategies and

solutions, and receiving over a million of dollars in compensation along the way, Moore abruptly

resigned to join Boston Consulting Group (“BCG”) in the very same capacity and in the very same

territory as the position she held at Accenture. Moore’s work for BCG in the same capacity and

territory is an imminent threat to Accenture’s confidential information and trade secrets, and is a

direct and willful violation of the narrowly-tailored non-competition restriction and threatened the

imminent violation of the non-disclosure restriction contained in her December 1, 2017

Employment Agreement with Accenture. Moore agreed to these restrictions in her Employment

Agreement in exchange for a promotion to Managing Director and an increase in base

compensation (to over $300,000 annually) and substantial increase in compensation

opportunity. Having collected her substantial compensation from Accenture, she now seeks to

leverage Accenture’s confidential information and trade secrets to improperly and unjustly enrich

herself and BCG, at Accenture’s expense.

       2.       Moore could easily have continued her consulting career outside of Accenture,

including at BCG. The narrow non-competition restriction in her Employment Agreement

prohibits Moore only from (i) performing services for a competitor that are similar to those she

provided at Accenture, (ii) in the same Midwest territory for which she was responsible at

Accenture, for one year following her resignation. In other words, Moore could have worked for

BCG immediately in many different capacities, or in the same capacity she had at Accenture but

outside of the Midwest Territory—which would not have been difficult given BCG’s international

footprint and wide range of consulting services. Instead, Moore willfully eschewed her obligations

to Accenture and has started working at BCG in direct violation of the non-competition restriction

to which she agreed.



                                                 2
               Case 1:19-cv-07888-PAE Document 1 Filed 08/22/19 Page 3 of 23



          3.       Moore’s wrongful conduct not only breaches the clear language of her non-

competition restriction, it also threatens the unique and highly confidential client strategies and

solutions Accenture shared with Moore and which Moore helped to develop for Accenture. In

her similar work for BCG in the same Midwest territory, Moore inevitably will rely on her deep

knowledge of Accenture’s confidential information and trade secrets in developing strategies and

solutions for BCG to market to its clients and in servicing its clients. Accenture has devoted

substantial time and resources, and many millions of dollars, to develop the highly-confidential

client strategies and solutions provided to Moore, including through acquisitions and significant

investments in resources, personnel and technology. Given the almost complete overlap between

her Accenture work and what is, upon information and belief, her expected work at BCG, Moore

cannot help but unlawfully leverage Accenture’s confidential information and trade secrets to will

unfairly improve BCG’s position in the market and in competition with Accenture itself.

          4.       In order to prevent Moore from inevitably using Accenture’s confidential

information and trade secrets for the benefit of BCG, Moore must be held to the reasonable and

necessary non-competition and non-disclosure obligations to which she willingly and voluntarily

agreed.

          5.       By this action, Accenture respectfully requests that this Court enter a preliminary

injunction in aid of arbitration prohibiting Moore from performing services for BCG in the

Midwest region that are the same or similar to those that she previously performed at Accenture

and are in violation of her Employment Agreement.




                                                    3
             Case 1:19-cv-07888-PAE Document 1 Filed 08/22/19 Page 4 of 23



                                              PARTIES

        6.       Petitioner, Accenture LLP, is a limited liability partnership. Accenture LLP is a

global strategy, consulting, technology, and operations company that helps its clients improve their

business and get ahead in the digital economy. Accenture LLP has three partners: (i) Accenture

Inc., (ii) Accenture Sub II Inc., and (iii) Accenture LLC. Each of Accenture Inc. and Accenture

Sub II Inc. is incorporated under the laws of Delaware and has its principal place of business in

Delaware. Accenture LLC has one member, Accenture Sub LLC. Accenture Sub LLC also has

one member, Accenture Inc.

        7.       Respondent, Nadine El-Etr Moore, is a citizen and resident of the State of Illinois.

She resides, upon information and belief, at 641 W. Willow Street, Unit 122, Chicago, Illinois

60614. Moore is a former Managing Director in Accenture’s Finance & Risk Services group and

was based in the Company’s Chicago, Illinois office. Upon information and belief, Moore is

currently a Partner and Managing Director in BCG’s Financial Services group and is based in

BCG’s Chicago, Illinois office.

                                  JURISDICTION AND VENUE

        8.       This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1332

because this is an action between the citizens of different States, and the amount in controversy

exceeds $75,000, exclusive of interests and costs.

        9.       This Court has personal jurisdiction over Moore based on § 13(g)(2) of the

Employment Agreement. See Ex. 1. Under § 13(g)(2) of the Employment Agreement, Moore

agreed to exclusive jurisdiction in the state and federal courts of New York for any lawsuit seeking

preliminary relief in aid of an arbitration, including without limitation, preliminary relief to restrain

Moore from committing any breach, or continuing to commit any breach, of the restrictive

covenants in the Employment Agreement.

                                                   4
         Case 1:19-cv-07888-PAE Document 1 Filed 08/22/19 Page 5 of 23



       10.     Venue is proper in the Southern District of New York pursuant to 28 U.S.C.

§ 1391(a)(3) under the forum selection clause, or § 13(g)(2), in the Employment Agreement.

Section 13(g)(2) designated the state and federal courts of New York as the exclusive venues for

any lawsuit seeking preliminary relief in aid of an arbitration, including without limitation,

preliminary relief to restrain Moore from committing any breach, or continuing to commit any

breach, of the restrictive covenants in the Employment Agreement.

       11.     Under § 13(g)(1) of the Employment Agreement, the parties also “acknowledge[d]

that the forum designated … has a reasonable relation to this Agreement, and to the parties’

relationship with one another.”

                                  GENERAL ALLEGATIONS

I.     Accenture’s Business

       12.     Accenture is a global consulting, IT, and management outsourcing company that

helps its clients improve their business procedures and performance. It aims to help its clients

innovate, transform, and grow their businesses.

       13.     Moore was part of Accenture’s Financial Services (“FS”) group. Accenture’s FS

group generally focuses on the development of industry-specific solutions for high and mid-tier

companies in the capital markets, banking and insurance industries. The FS group combines

Accenture’s capabilities across management consulting, strategy, technology, and business

process outsourcing—together with Accenture’s industry and functional expertise and specialized

software and assets—to provide highly differentiated, end-to-end services for clients.




                                                  5
           Case 1:19-cv-07888-PAE Document 1 Filed 08/22/19 Page 6 of 23



         14.   Within the FS group is the Financial & Risk Services (“F&R”) practice. Moore

served as the Leader of the F&R practice for Accenture in the Midwest region.2 The F&R practice

assists financial services firms and insurance companies with defining and implementing digital

corporate solutions, managing profitability and expenses, simplifying operations, and addressing

regulations. The F&R practice also provides strategies and solutions to various types of risks that

clients face, such as credit risk, financial risk and operational risks, including cybersecurity and

fraud.

         15.   The strategies and solutions developed and offered by Accenture, and the

technologies that Accenture deploys to implement those strategies and solutions, are among

Accenture’s most critical confidential and proprietary information. Competitors with knowledge

of Accenture’s strategies and solutions can effectively copy and duplicate those strategies and

solutions, or improve their own services to be more competitive with Accenture—all without

expending the substantial time and resources that Accenture incurred in developing those strategies

and solutions in the first instance. Accenture’s insights and knowledge of non-public information

that is both industry-specific and client-specific are among its most highly valued proprietary

information and play a key role in helping Accenture sustain its competitive advantage over other

competitors, such as BCG, that operate in the same space.




2
 The Midwest region is comprised of Illinois, Indiana, Iowa, Kansas, Kentucky, Michigan,
Minnesota, Missouri, Nebraska, North Dakota, Ohio, South Dakota and Wisconsin.

                                                 6
         Case 1:19-cv-07888-PAE Document 1 Filed 08/22/19 Page 7 of 23



II.    Moore’s Employment at Accenture

       A.     Promotion to Managing Director and Leader of Accenture’s Finance & Risk
              Services Practice for the Midwest

       16.    From 1996 to 2000, Moore worked for Accenture as a Senior Manager. She later

returned to Accenture in October 2015 as a Senior Manager in the F&R practice. On December

1, 2017, Accenture promoted Moore to Managing Director in the same F&R practice, a role in

which she served until her August 2, 2019 departure. Moore also served as the Leader of

Accenture’s F&R practice in the Midwest region.

       17.    Upon Moore’s promotion to Managing Director, she served in a senior executive

role within the Company. Prior to her abrupt resignation, Moore led multiple teams of analysts,

consultants, managers, and senior managers at any given time, directly engaged with numerous

clients in the Midwest region, spoke on behalf of Accenture at industry events and in pitches to

insurance and other financial services firms, and had approximately 35 people reporting to her at

any given time.

       B.     The Confidential Information of Accenture Which Moore Acquired Related
              to Strategies and Solutions in the Financial Services and Cybersecurity in the
              Midwest Region

       18.    As Leader of Accenture’s F&R practice for the Midwest, Moore focused on

developing and implementing strategies and solutions for insurance companies and financial firms

to address the needs of CFOs and CROs. Within the risk domain, Moore had a particular focus on

receivables optimization, fraud and cybersecurity. Accenture devotes substantial time, resources

and investment to develop proprietary strategies and solutions that it can market and implement

for its clients. It is these proprietary strategies and solutions that provide Accenture with a

competitive advantage vis-à-vis its competitors in the market, like BCG.




                                               7
          Case 1:19-cv-07888-PAE Document 1 Filed 08/22/19 Page 8 of 23



       19.     Through her employment, Moore was given in-depth access to, and helped to

develop, significant proprietary strategies and solutions for insurance and other financial services

firms. Accenture’s proprietary strategies and solutions, including those that Moore helped develop

and had access to, required the expenditure of substantial time, money and resources to develop.

       20.     Just within the past year, for example, Moore led a cross-disciplinary team in the

development of a unique and highly-confidential strategy to analyze and solve issues with a

client’s receivables and cash flow (“Project A”). Throughout the course of Project A, Moore

worked closely in advising the client’s C-suite on the strategies, and implementation of those

strategies, that were highly successful for the client.

       21.     Project A drew upon Accenture’s resources and technologies across Accenture’s

organization, as well as Moore’s area of practice in financial services and insurance. Project A

was a substantial effort by Accenture, which lasted over a year and involved multiple Accenture

team members based in several different offices. Project A was so innovative and successful that

it won an award within Accenture for client excellence.

       22.     The proprietary solutions Accenture developed in Project A are unique in the

financial services marketplace.     Accenture has begun actively marketing the strategies and

solutions developed in Project A to both clients and prospective clients in insurance and other

financial services generally.

       23.     Second, as part of her work for Accenture, Moore developed a significant practice

in cybersecurity strategy and consulting, particularly with insurance-industry clients. Moore was

able to develop her expertise through Accenture’s significant training, resources, and assistance,

including, for example, access to Accenture’s cyber security technical experts.




                                                   8
          Case 1:19-cv-07888-PAE Document 1 Filed 08/22/19 Page 9 of 23



       24.     With Accenture’s support, Moore then lead Accenture’s team in the development

of an exceptionally confidential, proprietary cybersecurity strategy and solution (“Project B”). The

Accenture team led by Moore was cross-disciplinary and included Accenture consultants with

various expertise, including technical cybersecurity experts from Accenture’s security group, and

other consultants from the security, digital, and insurance groups.

       25.     The proprietary strategies and solutions developed by Moore’s team were so critical

and high value that Moore regularly interfaced with the highest levels of the client’s organization,

including representing Accenture in client board meetings regarding Project B.

       26.     Like Project A, Project B is a cutting edge strategy and solution that Accenture is

marketing to clients, and that gives Accenture a competitive advantage in the marketplace.

       27.     Cybersecurity is a fast growing area of strategy and consulting. Accenture has

devoted substantial resources to the development of its cyber security capabilities through several

significant acquisitions, substantial and costly investments in technologies, and training and

education for its high potential talent, like Moore.

       28.     BCG operates in the same consulting space as Accenture, and specifically markets

its strategies in fraud, risk and cyber security. Moore herself is working for BCG in its financial

services group, and informed Accenture that she would be specifically focused on the insurance

industry – just like she had at Accenture.

       29.     Given her extensive knowledge of Accenture’s highly confidential strategies and

solutions in the very same area—including those developed in Project A and Project B—Moore

inevitably will rely upon her knowledge of Accenture’s strategies in her work for BCG.




                                                  9
           Case 1:19-cv-07888-PAE Document 1 Filed 08/22/19 Page 10 of 23



         C.      Moore Acquired Accenture’s Confidential Business and Client Information
                 Strategies for the Next Three to Five Years Across Several Industries and
                 Markets

         30.     In addition to her role as Leader of the F&R practice for the Midwest, Moore also

served on Accenture’s F&R national leadership team and the Midwest leadership team of

Accenture’s broader Financial Services group. The F&R national leadership team consists of only

nine (9) senior executives in the F&R practice out of the more than 300 consultants in the F&R

practice in North America.

         31.     Moore and other members of the leadership teams are provided detailed and highly-

confidential information concerning Accenture’s business, including its clients, prospects,

strategies and pipelines.

         32.     For example, on July 8, 2019—just three (3) weeks before Moore submitted her

resignation—Moore received a detailed report in advance of the Financial Services Midwest

leadership meeting. The cover email to the report, which was sent only to senior leaders in

Financial Services group, cautioned “Highly Confidential. Not To Be Distributed Further Without

Authorization of the Sender.”

         33.     The cautionary note was necessary because the report contained, among other

highly-confidential information, (i) detailed data on the sales and revenue performance and

forecasts for fiscal year 2019 for the region, (ii) financial forecasts and strategies for fiscal year

2020,3 (iii) client-level sales and revenue projections, (iv) client and prospect opportunities (by

client name and specific revenue opportunity) for both the remainder of fiscal 2019 and for fiscal

2020, and (v) more than 50 specific key actions for Accenture to take with respect to dozens of

clients to increase sales and revenue opportunities.



3
    Accenture’s fiscal year 2020 runs from September 1, 2019 to August 31, 2020.

                                                 10
          Case 1:19-cv-07888-PAE Document 1 Filed 08/22/19 Page 11 of 23



         34.   Moore regularly received reports containing this type of detailed, highly-

confidential business information. A competitor with knowledge of the information contained in

these reports received by Moore would have Accenture’s playbook on client and prospect

development, where it was meeting its financial goal and where it was falling short, and, therefore,

the areas in which Accenture was going to focus for more than the next year. With such

information, a competitor such as BCG could better anticipate, and make plans to counteract,

Accenture’s moves in the market and with particular key clients.

III.     Moore’s Employment Agreement with Accenture

         35.   As a condition of Moore’s promotion to Managing Director, she entered into the

operative Employment Agreement with Accenture on December 1, 2017, as discussed above. See

Ex. 1.

         36.   Moore’s starting base salary as a Managing Director was approaching $300,000.

Moore also became eligible for higher bonus and equity awards. For example, on December 1,

2017, Moore received an annual lump sum bonus of over $48,000. In 2018, she received another

annual bonus of over $93,000. Moore received further significant compensation in the months

immediately prior to her abrupt resignation. In early 2019, Moore received another significant

base salary increase. On April 30, 2019, Moore also received a $75,000 retention bonus from

Accenture (subject to certain vesting conditions), and on May 1, 2019, Moore received an

additional $150,000 retention equity award of restricted share units (again subject to certain

vesting conditions.

         37.   In order to be eligible for her promotion and greatly enhanced compensation, Moore

agreed to the Restrictive Covenant Agreement (the “RCA”) that is Exhibit B to her Employment

Agreement. Id. at 20. The RCA sets out several restrictive covenants that Moore agreed to abide



                                                11
             Case 1:19-cv-07888-PAE Document 1 Filed 08/22/19 Page 12 of 23



by as a condition of her employment at Accenture, including non-competition, non-disclosure (or

confidentiality), non-solicitation, and non-poaching restrictions. Id. at 23-24.

        38.      The non-competition restriction (the “Non-Compete Restriction”) set out in § 1(b)

of the RCA narrowly restricts Moore only from working for one of Accenture’s competitors for

one year following the termination of her employment (i) in the same “Territory” Moore worked

for Accenture (here, the Midwest Region), (ii) where Moore would perform the same or similar

services to those she performed at Accenture. Specifically, the Non-Compete Restriction provides

that Moore:

                 “shall not … associate” with any “Competitive Enterprise in the Territory
                 in any capacity which involves the performance of services that are the same
                 as or similar to those you performed for Accenture … within the eighteen
                 (18) months prior to the date on which your employment with Accenture
                 terminated.”

Id. at 23.

        39.      A “Competitive Enterprise” is defined as any business that performs services that

Accenture also offers or any business listed on Accenture’s internal list of competitors.

Specifically, a “Competitive Enterprise” is any business that “engages in … the performance of

services of the type conducted, authorized, offered or provided by Accenture,” and includes,

“without limitation, the entities set forth on Accenture’s current list of Accenture’s competitors.”

Id. at 21 at § 1(a). BCG has been and is expressly listed on Accenture’s intranet as one of

Accenture’s competitors, and thus, a “Competitive Enterprise” as defined in the Employment

Agreement.

        40.      The “Territory” is defined as the territory(s) in which Moore worked or “in respect

of which [Moore was] involved in providing services to” during the 12 months preceding her




                                                 12
         Case 1:19-cv-07888-PAE Document 1 Filed 08/22/19 Page 13 of 23



departure from Accenture. Id. at 22 at § 1(a). Moore’s “Territory” at Accenture was the Midwest

region, comprised of under the Employment Agreement is the Midwest region.

       41.     Moore also agreed to non-disclosure restrictions (the “Confidentiality Restriction”)

in the RCA. See Ex. 1 at 23. Under the Confidentiality Restriction, Moore is prohibited from

disclosing Accenture’s confidential information or trade secrets “at any time” until such time as

that information no longer constitutes confidential or trade secret information, as defined in the

Employment Agreement. Moore:

               “shall not … either directly or indirectly, use, … give, … show, divulge,
               disclose, reveal, share, … appropriate, or otherwise communicate any
               Confidential Information or Trade Secrets at any time”

after her departure from Accenture. Id.

       42.     “Confidential Information” is defined in the Employment Agreement as, among

other information:

               (a) [L]ists and databases of Accenture’s … clients …; (b) lists and databases
               of prospective clients …; (c) confidential details of Accenture’s … clients’
               products and services; (d) commercial or technical information of
               Accenture …; (e) financial information and plans of Accenture …; (f)
               prices/pricing structures/hourly rates of Accenture ..., including any
               discounts …; … (i) terms of Accenture’s … business with clients …; (j)
               lists and databases of Accenture’s … employees, officers …; … (l) object
               or source codes and computer software and applications; … (i)
               intellectual property rights …; and (t) details or descriptions of any work
               Accenture … has or will perform for any specific client.

Id. at 21-22 at § 1(a)(4) (emphasis added).

       43.     “Trade Secrets” is defined in Moore’s Employment Agreement as including,

among other information:

               [I]nformation relating to Accenture … and their respective clients [or]
               prospective clients …, that is protectable as a trade secret under applicable
               law, including, without limitation, … technical or non-technical data, a
               formula, … a program, a device, a method, a technique, … a process,
               financial data, financial plans, business and strategic plans, product


                                                13
             Case 1:19-cv-07888-PAE Document 1 Filed 08/22/19 Page 14 of 23



                 plans, source code, object code, software, applications, … or a list of
                 actual or potential customers … and which information (a) derives
                 economic value, actual or potential, from not being generally known … and
                 (b) is the subject of efforts that are reasonable under the circumstances to
                 maintain its secrecy.

Id. at 23 at § 1(a)(9) (emphasis added).

        44.      Moore’s work for BCG, upon information and belief, (i) involves consulting in the

same financial services and insurance space in which she had performed work for Accenture, and

(ii) in the same territory in which she had performed that work for Accenture.                   Moore’s

employment at BCG, therefore, breaches the Non-Compete Restriction and, through her work,

Moore either has, or inevitably will, use Accenture’s Confidential Information and Trade Secrets

in violation of the Confidentiality Restriction.

        45.      In addition to the Non-Compete and Confidential Restrictions, Moore’s non-

solicitation restriction (the “Non-Solicit Restriction”) set out in § 1(c) of the RCA prohibits her

from:

                 [D]irectly or indirectly (1) solicit, or assist any other individual, person, firm
                 or other entity in soliciting, any Restricted Client or actively sought
                 Prospective Restricted Client for the purpose of performing or providing
                 any Relevant Services within the Territory; or (2) perform or provide, or
                 assist any other individual, person, firm or other entity in performing or
                 providing, Relevant Services for any Restricted Client or actively sought
                 Prospective Restricted Client within the Territory ….; or (3) interfere with
                 or damage, or attempt to interfere with or damage, any relationship and/or
                 agreement between Accenture … and a Restricted Client, actively sought
                 Prospective Restricted Client, or any other client, potential client or service
                 provider with whom Accenture … does business.
Id. at 23.

        46.      The RCA contains a similar provision prohibiting Moore from soliciting any of

Accenture’s employees during the 12-month period following her employment with Accenture.

Under the non-poaching restriction (the “Non-Poaching Restriction”) set forth in § 1(d), Moore

“shall not,” for that 12-month period:


                                                    14
          Case 1:19-cv-07888-PAE Document 1 Filed 08/22/19 Page 15 of 23



               [D]irectly or indirectly, solicit, employ or retain, or assist any other
               individual, person, firm or other entity in soliciting, employing or
               retaining, any employee or other agent of Accenture …, (1) with whom
               [Moore] had material dealings; (2) from whom, or as a result of contact
               with whom, [Moore] ha[s] obtained Confidential Information or Trade
               Secrets; or (3) whom [Moore] ha[s] supervised on a client or prospective
               client engagement, in the twenty-four months preceding the termination of
               [her] employment.
Id. at 23.4

IV.     Moore’s Abrupt Resignation from Accenture

        47.    Moore abruptly delivered her resignation notice by email on Monday, July 29,

2019. In her resignation email, Moore stated that she had accepted a position at BCG, but falsely

assured Accenture that she “did not believe” she would be competing with Accenture in her new

role. She did not provide written details about her new role at BCG.

        48.    Moore subsequently represented that she would be working in the insurance group

at BCG. Accenture has since learned, however, that Moore is actually working in the Financial

Services group at BCG—the same group in which she worked at Accenture.

V.       Moore Joins BCG in Violation of Her RCA

        49.    Like Accenture, BCG is a global management consulting firm. BCG works with

its clients to “transform their mindsets and our own, reimagining businesses and meeting the

competitive challenges of the future.”5 BCG aims to help its clients with a “total transformation—

driving complex change, enabling organizations to grow, building competitive advantage, and


4
 In discussions with Moore following her resignation, Moore appeared to acknowledge her Non-
Solicit and Non-Poaching Restrictions. However, Moore’s acknowledgement came as part of a
broader discussion about Moore’s overall restrictions and the parties have not reached any
agreement as a result of those discussions. As such, while Accenture does not presently plead a
breach of these restrictions, they are properly included in the Order to Show Cause proposed by
Accenture in its request for preliminary injunctive relief.
5
 BCG, “Beyond Consulting: A Partner in Transformation,” available at https://www.bcg.com/en-
us/about/mission/approach.aspx (last accessed Aug. 18, 2019).


                                               15
         Case 1:19-cv-07888-PAE Document 1 Filed 08/22/19 Page 16 of 23



driving bottom-line impact.”6 BCG operates across multiple industries and geographic regions

and, similar to Accenture, aims to customize solutions to each client.

       50.     BCG’s business model is a consulting model. BCG’s consultants work within

several BCG groups that each focus on providing a specific set of services to BCG’s clients.

       51.     BCG is a direct competitor of Accenture in the Midwest region and across North

America in the financial services space. The two companies compete both overall and specifically

for financial services and insurance clients.

       52.     BCG specifically touts and markets on its website and elsewhere its financial

services and cybersecurity capabilities—two fields in which Moore specialized at Accenture.

       53.     BCG is expressly listed as one of Accenture’s competitors on Accenture’s intranet

page (to which Moore had access). Companies on that internal Accenture list are classified as

“Competitive Enterprise[s]” under the Employment Agreement for purposes of the Non-Compete

Restriction.

       54.     Upon information and belief, Moore began working for BCG on Monday, August

12, 2019. Moore is a Partner and Managing Director in BCG’s Financial Services group. Based

upon the similarities between BCG’s and Accenture’s consulting operations, Accenture has good

reason to believe that Moore’s work focuses on the same financial services and insurance

industries for which she was responsible at Accenture. Just as she worked in the F&R practice at

Accenture, Moore has begun working in the analogous Financial Services group at BCG.

Moreover, Moore continues to be based in Chicago and, upon information and belief, services or

will service the Midwest for BCG.




6
 BCG, “About Us,” available at https://www.bcg.com/en-us/about/about-bcg/overview.aspx (last
accessed Aug. 18, 2019).

                                                16
        Case 1:19-cv-07888-PAE Document 1 Filed 08/22/19 Page 17 of 23



       55.    It is almost a certainty that Moore’s job responsibilities and services at BCG are

also the same or similar to those that she performed at Accenture. In fact, Moore has had ample

opportunity to clarify her role at BCG through discussions concerning her restrictions following

her departure, but Moore has not done so.

       56.    Moore breached the Non-Compete Restriction and inevitably will breach the

Confidentiality Restrictions in her Employment Agreement in her work for BCG, one of

Accenture’s competitors, by (i) consulting in the same financial service space in which she had

performed work for Accenture and (ii) in the same territory in which she had performed work for

Accenture namely in the Midwest region.

       57.    Given the substantial overlap in her prior work at Accenture and her work for BCG,

Moore simply cannot avoid using and relying upon Accenture’s Confidential Information and

Trade Secrets her work for BCG. Moore’s inevitable use of Accenture’s Confidential Information

and Trade Secrets would constitute a breach of the Confidentiality Restriction in her Employment

Agreement, and threatens Accenture with imminent and irreparable harm.

VI.    Accenture Will Be Irreparably Harmed by Moore’s Conduct

       58.    Moore’s inevitable use and disclosure of Accenture’s Confidential Information and

Trade Secrets in her work for BCG would result in substantial and irreparable harm to Accenture.

Accenture has invested millions of dollars and years of research, personnel, financial resources,

and other commitments to developing its competitive edge in the financial services sector in the

Midwest. Moore’s use of Accenture’s Confidential Information and Trade Secrets in her work for

BCG would unfairly reduce Accenture competitive advantage in the market, through the improper

competitive advantage BCG will realize through Moore’s wrongful conduct.




                                               17
         Case 1:19-cv-07888-PAE Document 1 Filed 08/22/19 Page 18 of 23



       59.     Moore’s imminent or actual violation of the Non-Compete Restriction would

similarly result in substantial and irreparable harm to Accenture.

       60.     As Moore herself has expressly conceded, Accenture would not possess an

adequate remedy at law for her breach of the Non-Compete and Confidentiality Restrictions in the

Employment Agreement. See Ex. 1 at 24. Moore “acknowledge[d] and agree[d] that Accenture’s

… remedy at law for any breach of the covenants contained [in the Restrictive Covenant

Agreement] would be inadequate.” Id. She “agree[d] that proof shall not be required that …

remedies at law would be inadequate.” Id.

       61.     Importantly, Moore “acknowledge[d] and agree[d] … that for any breach of such

covenants, Accenture … shall, in addition to other remedies as may be available to it at law or in

equity, or as provided for in this Restrictive Covenant Agreement, be entitled to an injunction …,

restraining [Moore] from committing or continuing to commit any violation of the covenants.” Id.

(emphasis added). Moore’s contractual admission is binding.

VII.   Accenture Satisfies All Other Elements for Issuance of a Preliminary Injunction

       62.     Accenture is more than likely to prevail on the merits in arbitration, establishing

that Moore has breached and will imminently breach the restrictive covenants in the Employment

Agreement. Moore has no viable defense for such breached, given that she is or soon will be

performing the same or similar services for BCG within the same market.

       63.     The balance of the equities tips decidedly in support of a preliminary injunction

against Moore and in Accenture’s favor.

       64.     Given that Moore would not be prohibited from working at BCG on projects not

subject to the scope of the Non-Compete Restriction—such as (i) projects outside of the Midwest

or (ii) non-financial projects within the Midwest—Moore would not be significantly harmed



                                                18
           Case 1:19-cv-07888-PAE Document 1 Filed 08/22/19 Page 19 of 23



through the imposition of a preliminary injunction. By contrast, once she discloses Accenture’s

confidential information to BCG, Accenture could permanently lose its Confidential Information

and Trade Secrets to BCG and thereby lose its competitive advantage on the market.

          65.      The effect of the preliminary injunction on Moore would have no effect on the

public interest.

          66.      A preliminary injunction is warranted given the factors discussed above. Granting

the requested preliminary injunction will further ensure that any arbitration award that Accenture

may subsequently obtain against Moore will not be rendered ineffectual without such provisional

relief.

                                          COUNT I:
                                    Preliminary Injunction
                Based On Breach and Threatened Breach of Employment Agreement

          67.      Accenture incorporates each and every allegation above as if set forth fully herein.

          68.      Moore’s improper and unlawful breaches of contract, either imminent or ongoing,

threaten to continue to cause and will cause further immediate and irreparable injury to Accenture’s

business, goodwill, client relationships, and standing in the industry.

          69.      Such injuries are substantial and cannot be adequately remedied through monetary

relief.

          70.      Injunctive relief is needed pending arbitration of this dispute in order to preserve

the value of Accenture’s business assets and trade secrets that are at risk of disclosure due to

Moore’s conduct.

          71.      Unless injunctive relief is granted, Accenture will continue to suffer immediate and

irreparable harm.




                                                    19
         Case 1:19-cv-07888-PAE Document 1 Filed 08/22/19 Page 20 of 23



       72.     Accenture lacks an adequate remedy at law to address this substantial and

irreparable harm that it is incurring as a result of Moore’s actions.

                                     PRAYER FOR RELIEF

       73.     The Employment Agreement’s dispute resolution provision is enforceable by this

Court pursuant to the Federal Arbitration Act, 9 U.S.C. § 1, et seq., which authorizes this Court to

enter an Order directing that arbitration proceed in the manner provided for in the Employment

Agreement. See 9 U.S.C. § 4; Ex. 1 at 9, 25.

       74.     Ancillary to its power under the Federal Arbitration Act to compel arbitration, this

Court is empowered to issue preliminary injunctive relief to preserve the meaningfulness of

arbitration by preventing a party from irreversibly altering the status quo.

       75.     This Court is further authorized to grant such injunctive relief pending arbitration

in aid of its jurisdiction pursuant to 28 U.S.C. § 1651.

       WHEREFORE, Petitioner, Accenture LLP, respectfully requests the Court to enter a

preliminary injunction against Respondent, Nadine Moore, pursuant to Rule 65 of the Federal

Rules of Civil Procedure by issuing an Order:

       A.      Enjoining Moore, until further order by an Arbitrator convened in connection with

               an arbitration pursuant to Moore’s Employment Agreement between the parties to

               this action, or through August 2, 2020, whichever is sooner, from associating with

               a business enterprise that engages in, or owns or controls a significant interest in

               any entity that engages in, the performance of services of the type conducted,

               authorized, offered or provided by Accenture or any of its affiliates in Illinois,

               Indiana, Iowa, Kansas, Kentucky, Michigan, Minnesota, Missouri, Nebraska, North

               Dakota, Ohio, South Dakota and Wisconsin in any capacity which involves the

               performance of services that are the same as or similar to those Moore performed

                                                 20
 Case 1:19-cv-07888-PAE Document 1 Filed 08/22/19 Page 21 of 23



     for Accenture within the eighteen (18) months prior to the date on which her

     employment with Accenture terminated;

B.   Enjoining Moore, and any person or entity acting in concert with her or under her

     supervision, until further order by an Arbitrator convened in connection with an

     arbitration pursuant to Moore’s Employment Agreement between the parties to this

     action, or through August 2, 2020, whichever is sooner, from soliciting or servicing,

     or inducing not to place business with Accenture, any person, firm, corporation or

     other organization whatsoever to whom Moore directly or indirectly performed or

     assisted in performing any services of the type provided by Accenture, its affiliates

     at any time past, present or future, including, without limitation, consulting

     services, technology services, and/or outsourcing services, or with which Moore

     otherwise had material contact or about which Moore learned of confidential

     information or trade secrets during the last twelve (12) months of her employment;

C.   Enjoining Moore, and any person or entity acting in concert with her or under her

     supervision, until further order by an Arbitrator convened in connection with an

     arbitration pursuant to Moore’s Employment Agreement between the parties to this

     action, or through August 2, 2020, whichever is sooner, from soliciting or servicing,

     or inducing not to place business with Accenture, any person, firm or corporation,

     or other organization whatsoever with whom Moore had any negotiations or

     discussions, or were otherwise involved, regarding the possible performance of

     services by Accenture or any of its affiliates during the last twelve (12) months of

     her employment;

D.   Enjoining Moore, and any person or entity acting in concert with her or under her



                                      21
        Case 1:19-cv-07888-PAE Document 1 Filed 08/22/19 Page 22 of 23



             supervision, until further order by an Arbitrator convened in connection with an

             arbitration pursuant to Moore’s Employment Agreement between the parties to this

             action, or through August 2, 2020, whichever is sooner,       from soliciting or

             endeavoring to cause Accenture employees with whom she came into contact for

             business purposes or about whom she obtained confidential information to leave

             employment with Accenture;

      E.     Enjoining Moore, and any person or entity acting in concert with her or under her

             supervision, from using, disclosing or disseminating Accenture’s confidential

             information in violation of Moore’s Employment Agreement with Accenture; and

      F.     Expediting discovery;

      G.     Granting Accenture its costs and disbursement incurred in connection with this

             litigation together with such other further relief as the Court may deem just and

             proper.

Dated: August 22, 2019

                                                 Respectfully submitted,

                                                 By: s/ Seth E. Spitzer

                                                 Seth E. Spitzer
                                                 Lisa C. Chan
                                                 WINSTON & STRAWN LLP
                                                 200 Park Avenue
                                                 New York, New York 10166
                                                 Tel: (212) 294-6700
                                                 Fax: (212) 294-4700
                                                 sspitzer@winston.com
                                                 lchan@winston.com

                                                 Shane W. Blackstone
                                                 WINSTON & STRAWN LLP
                                                 35 West Wacker Drive
                                                 Chicago, Illinois 60601


                                            22
Case 1:19-cv-07888-PAE Document 1 Filed 08/22/19 Page 23 of 23



                                   Tel: (312) 558-5600
                                   Fax: (312) 558-5700
                                   sblackstone@winston.com

                                   Counsel for Petitioner Accenture LLP




                              23
